UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 12-4150


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

JIMMIE WADE LEMASTER, JR.,

               Defendant - Appellant.



                             No. 12-4151


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

JIMMIE WADE LEMASTER, JR.,

               Defendant - Appellant.



                             No. 12-4183


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
JIMMIE WADE LEMASTER, JR.,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Huntington and Charleston.   John
T. Copenhaver, Jr., District Judge.  (3:11-cr-00183-1; 2:07-cr-
00064-1; 2:08-cr-00197-1)


Submitted:   June 11, 2012                Decided:     June 18, 2012


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Philip H. Wright, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In these consolidated appeals, Jimmie Wade Lemaster,

Jr., appeals the sentence imposed on his conviction for being a

felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1),     924(a)(2)      (2006),     and    the   terms    of    supervised

release     imposed     after    the    court       revoked   two       periods   of

supervised      release   upon    finding        that   Lemaster    violated      the

conditions.       In a plea agreement, Lemaster agreed that a 110

month term of imprisonment was the appropriate disposition for

the new conviction and the two supervised release violations.

The   district        court     sentenced        Lemaster     to    110      months’

imprisonment and three years’ supervised release for the new

conviction and two concurrent terms of three years’ supervised

release   for    the    supervised     release      violations.         On   appeal,

Lemaster claims it was plain error for the court to impose the

two terms of supervised release when it did not also impose a

period of incarceration for either violation, citing 18 U.S.C.

§ 3583(h)     (2006).         Because       we     conclude    that      Lemaster’s

substantial rights were not affected and, even assuming he did

establish plain error, we would not exercise our discretion to

correct the error, we affirm.

            “When a term of supervised release is revoked and the

defendant is required to serve a term of imprisonment, the court

may include a requirement that the defendant be placed on a term

                                        3
of supervised release after imprisonment.”                           18 U.S.C. § 3583(h);

United States v. Winfield, 665 F.3d 107, 110 (4th Cir. 2012)

(“under § 3583(h), a district court may require the defendant to

serve an additional term of supervised release following re-

incarceration”); United States v. Leon, 663 F.3d 552, 554 n.1

(2d Cir. 2011) (“the statute in its current form clearly permits

district       courts    to     impose     a    combination            of     post-revocation

imprisonment and additional supervised release”), cert. denied,

132 S. Ct. 1777 (2012).

            Because       Lemaster        did      not        object     to    the     district

court’s sentence, our review is for plain error.                              To satisfy the

plain error standard an appellant must show:                             “(1) an error was

made;    (2)     the    error     is     plain;         and    (3)     the    error     affects

substantial rights.”             United States v. Massenburg, 564 F.3d 337,

342-43   (4th     Cir.     2009).         Even      if        Lemaster       satisfies       these

requirements, correction of the error lies within the court’s

discretion, if the court concludes that the error “seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”           Id. at 343 (internal quotation marks omitted).

Lemaster bears the burden of establishing each of the elements

of plain error review.            Id.

            We    conclude        that    there         was    no    plain     error    because

Lemaster   received        the    sentence         he    bargained       for    in     the   plea

agreement.        Lemaster argues that he may be prejudiced by the

                                               4
sentence,      if,   in     the     future,     he   violates       a    condition      of

supervised      release.           Such    speculation        is    insufficient       to

establish prejudice.          See, e.g., Lane v. Williams, 455 U.S. 624,

633   n.13   (1982)       (speculative      claim    by    defendant       that    parole

violations      could      affect    a    subsequent       parole       violation      was

rejected because defendant was “able — and indeed required by

law — to prevent such a possibility from occurring”).                             Even if

Lemaster did establish plain error, we would not exercise our

discretion to correct the error because the sentence does not

affect   the    fairness,         integrity     or   public      reputation       of   the

proceedings.

             Accordingly, we affirm the judgment of conviction, the

orders   revoking       supervised        release    and    the     sentences.         We

dispense     with    oral     argument        because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            5